DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Rejection is in response to the Applicant’s request for continued examination received on 1/28/2022, in response to the Advisory Action which was mailed on 1/18/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US 5,688,464).
For claim 1, Jacobs et al teach a method of additive manufacture (see “method and apparatus for providing vibrational enhancement to the recoating process in stereo lithography” abstract; see col 7 lines 1-30), comprising:
building a three-dimensional (3D) object via a 3D printing process (col 1 lines 15-20 pertains to “stereo-lithography”; Figs 1-11), wherein after the 3D printing process the 3D object is contained within a cake comprising the 3D object (col 2 lines 50-65 dictates using any materials, liquid-based or powder based materials, the powder based material which is considered a cake, additionally see col 8 lines 65 to col 9 lines 60 which also discusses advantage of using powder based fluid like material over liquid in combination with vibration used) and partially fused excess build material (see col 9, lines 55-65 recites after fusing, there is transformed and untransformed material, and trimming away the untransformed material); 
vibrating the cake to loosen the excess build material, wherein vibrating the cake comprises vibrating the cake (see col 18 lines 10-65 states vibration used along with sweeping blade to remove excess build material; the Examiner notes that disclosure of Jacobs et al appears to teach vibration is used for both increasing/decreasing thickness of layer during formation as in col 12 lines 1-20, as well as post-forming such as removing excess build material as necessary, see   col 7 lines 15-30).
plurality of frequencies. However, in a different embodiment, Jacob et al teach:
“variables involved in the application of the vibration stimulation include frequency, amplitude, the time duration, the coupling means, the use of multiple frequencies simultaneously or in sequence, the location of the upper surface of the partially completed part and the desired working surface, and possibly waveform of the vibration” (col 11 lines 60-55; also see col 19 lines 5-65 col 20 lines 65-67). 
It would have been obvious to one skill in the art to modify stereolithographic process taught in one of the embodiment by Jacobs et al. and use suggestion provided in another embodiment of Jacobs’ (optimizing variables) which may include use of multiple frequencies, for effectively removing/increasing thickness, and/or removing unwanted materials in the product formed (see abstract, col 15. Lines 25).
Claims 2  - 7 requires wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept across a predetermined range of frequencies over a predetermined sweep interval (time interval); wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept from a predetermined start frequency to a predetermined stop frequency, wherein the predetermined start frequency is higher than the predetermined stop frequency…as claimed. It is noted that as discussed above that since Jacobs et al suggest to optimize frequency using controller, and specifically teaches variables having plural frequency simultaneously or in sequence (Figs 1-11, shows various ways vibration is provided to the part/material, Fig 9 shows use of acoustic speaker in relation to vibration; additionally see col 11 lines 60-55, col 20 lines 65-67; Figs 1-11,  the vibration plate is movable vertically or horizontally and/or both which produces desired motion which is computer controlled, as per col 17 lines 10-35, col 19 lines 25-55, col 20 lines 65-67), therefore any other modification would have been obvious based on the materials chosen, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 1-12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allaman (US 2008/0241404 A1) in view of Jacobs et al (US 5,688,464).
As for claims 1-8 and 12,  Allaman teaches  a method of additive manufacturing and a three-dimensional (3D) printer system comprising:  a powder feed system to feed build material to a build container (Fig 1 item 3, 15); a selective solidification module to form a 3D object from the build material in the build container ([0056][0094]-[0096]); a vibrator unit coupled to the build container  ([0096] teaches vibration of the build platform);  and a controller that is capable of controlling the vibrator unit (see [0084]). 
Allaman is silent to the controller configured to produce specific frequencies as claimed (predetermined range of vibration frequencies over a predetermined sweep interval). 
In the same field of endeavor, pertaining to 3D printing, Jacobs et al teach controller configured to produce specific frequencies as claimed (predetermined range of vibration frequencies over a predetermined sweep interval) (see col 14 lines 19-55 – computer controlled vibration element 110 and in turn the vibration element is attached to rigid support plate 112. Vibration element 110 is a driver that produces one or more of a variety of vibration modes (e.g. vertical, horizontal, or orbital modes) and is designed such that the vibrations are primarily transmitted into the needles and not into the rigidly supported plate 112. The element 110 may be controlled to produce variable-amplitude, frequency duration, sequence modes and wave forms (i.e., square, saw tool, impulse) and of vibrations. The design of such an element is within the abilities of one skill in the art…”; additionally see col 11 lines 55-67). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to configure the controller as taught by Allaman with including specific algorithm to modify the frequency, as desired, as taught by Jacobs et al, based on the materials (part [s]), for further benefit of controlling the thickness and/or removing unwanted material from part produced.
Claims 2  - 7 requires wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept across a predetermined range of frequencies over a predetermined sweep interval (time interval); wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept from a predetermined start frequency to a predetermined stop frequency, wherein the predetermined start frequency is higher than the predetermined stop frequency…as claimed. It is noted that as discussed above that since Jacobs et al suggest to optimize frequency using controller, and specifically teaches variables having plural frequency simultaneously or in sequence (Figs 1-11, shows various ways vibration is provided to the part/material, Fig 9 shows use of acoustic speaker in relation to vibration; additionally see col 11 lines 60-55, col 20 lines 65-67; Figs 1-11,  the vibration plate is movable vertically or horizontally and/or both which produces desired motion which is computer controlled, as per col 17 lines 10-35, col 19 lines 25-55, col 20 lines 65-67), therefore any other modification would have been obvious based on the materials chosen. 
Additional limitation of claims 9-11 pertains to specific type of frequency and pattern applied to the powder removal system, such as wherein the predetermined range of vibration frequencies is swept from a predetermined start frequency to a predetermined stop frequency, wherein the predetermined start frequency is higher than the predetermined stop frequency; wherein a frequency of the vibration cycles between a predetermined start frequency and a predetermined stop frequency at a sweep rate; wherein the predetermined range of vibration frequencies is swept from a predetermined start frequency to a predetermined stop frequency and then held at the predetermined stop frequency during a build material removal process. The above combination Allaman in view of Jacobs et al teach computer controlled vibration element, and producing desired motion of vibration as necessary and any other modification as in the claim would have been obvious to one skilled in the art based on the part being processed. 
As for claim 13 and 15, see claim 8 above, and additionally, claim 8 requires  wherein the vibration frequency is swept from a predetermined start frequency between 50 and 60 hertz to a predetermined stop frequency of between 15 and 30 hertz; after vibration frequency is swept from predetermined start to predetermined stop frequency, holding the vibration frequency at the predetermined stop frequency for a remainder of the build material removal process. In the same field of endeavor, pertaining to 3D printing, Jacobs et al. teach “variables involved in the application of the vibration stimulation include frequency, amplitude, the time duration, the coupling means, the use of multiple frequencies simultaneously or in sequence, the location of the upper surface of the partially completed part and the desired working surface, and possibly waveform of the vibration” (col 11 lines 60-55; also see col 19 lines 5-65 col 20 lines 65-67), it would have been obvious to one ordinary skill in the art to modify the post-processing steps of removing excess as taught by Allaman with having optimized frequency via computer controlled, as suggested by Jacobs et al., for efficiently removing unwanted/excess materials from the formed part, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9,604,247 pertains to additive manufacturing and use of plural frequency to loosen materials.  
US 2019/0315065 A1 teaches vibrate support material at resonant frequency to remove excess from part ([0082]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743